Name: Commission Regulation (EU) 2015/2294 of 9 December 2015 amending Regulation (EC) No 1831/2003 of the European Parliament and of the Council as regards the establishment of a new functional group of feed additives (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  natural and applied sciences;  chemistry;  food technology;  health
 Date Published: nan

 10.12.2015 EN Official Journal of the European Union L 324/3 COMMISSION REGULATION (EU) 2015/2294 of 9 December 2015 amending Regulation (EC) No 1831/2003 of the European Parliament and of the Council as regards the establishment of a new functional group of feed additives (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 6(3) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the allocation of feed additives to categories and further to functional groups within those categories according to their functions and properties. (2) As a result of technological and scientific development, some feed additives may improve the hygienic condition of a feed, in particular by reducing a specific microbiological contamination and thereby mitigating the possible adverse effects of microorganisms on animal health. (3) In addition to the implementation of the hygienic requirements and good practices along the feed chain, operators may need in specific cases to use hygienic condition enhancers in order to improve the quality of feed for animal nutrition providing additional guarantees for the protection of animal and public health. Since such feed additives cannot be allocated to any of the functional groups provided for in Regulation (EC) No 1831/2003, it is necessary to add a new functional group in the category technological additives. (4) Regulation (EC) No 1831/2003 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In point 1 of Annex I to Regulation (EC) No 1831/2003, the following point (n) is added: (n) hygiene condition enhancers: substances or, when applicable, microorganisms which favourably affect the hygienic characteristics of feed by reducing a specific microbiological contamination. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268 18.10.2003, p. 29.